Reasons for Allowance
Reasons for Allowance:
Applicant amended claims 59-60 and 73 to clarify the claim language without changing the scope of the claims. 
Applicant amended claim 70 to include the option of imidazolidinyl urea either in combination with the previously claimed diazolidinyl urea, or in place of the previously claimed diazolidinyl urea. A new search was conducted and the closest prior art remains the prior art cited in the Final Rejection mailed 12/19/2019. It is noted that in this most recent rejection of the claims, the rejection cited to the primary reference Ryan (1998, U.S. Patent 5,849,517) teaching the use of either imidazolidinyl urea or diazolidinyl urea in Ryan’s method. The new search of the claims did not turn up any new references that would necessitate a new rejection.  
In view of the 9/9/2021 Patent Board Decision, claims 54, 59, 60 and 70-73, renumbered to claims 1-7, are allowed. Since original claim 70 is the independent claim, claim 70 is renumbered to claim 1, and dependent claims 54, 59, 60 and 71-73 are renumbered to claims 2-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653